         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 1 of 16




By ECF

September 27, 2019

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Dominion Capital LLC v. ShiftPixy, Inc., 19-cv-6704 (PGG)

Dear Judge Gardephe:

We are writing on behalf of Dominion Capital LLC (“Dominion”) in opposition to Defendant
ShiftPixy, Inc. (“ShiftPixy”)’s application for a protective order both for previously-produced
and to-be-produced discovery. In addition, we are writing to request the Court to order ShiftPixy
to produce the previously-promised but not yet provided documents responsive to Dominion’s
First Request for Production of Documents to ShiftPixy dated August 20, 2019 (the “Document
Demand”) without further delay.

By way of background, Dominion served a Demand for Production of Documents and Notices to
Depose ShiftPixy’s Chief Executive Officer Scott Absher and former Chief Financial Office
Patrice Launay on August 20, 2019. On August 30, 2019 and September 3, 2019, ShiftPixy
produced documents in response to the Document Demand and represented that its production
was complete. ShiftPixy made no request for a protective order covering those documents and
none would have been appropriate. Dominion then deposed Mr. Absher on September 5, 2019
and Mr. Launay on September 6, 2019, in Irvine, California.

During the course of those depositions, it became clear, and ShiftPixy’s counsel agreed, that
multiple responsive documents had not been produced pursuant to the Document Demand.
Those documents are as follows:

         Scott Absher
      Deposition Transcript                              Document(s)
         Page Number
               51             Email exchanges between Scott Absher and Patrice Launay
                              regarding these depositions
            110; 184          Accounting memo and drafts thereof prepared for Q3 2018
                              regarding the Notes
             122-23           Signed Board of Directors resolution or authorization approving
                              the ten million share buyback
            239-241           Scott Absher’s notes regarding the conversation in early June 2019
                              about potentially restructuring the Notes
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 2 of 16
Honorable Paul G. Gardephe
September 27, 2019
Page 2

            241-242           Scott Absher’s e-mail to the group of noteholders during the initial
                              restructuring conversation


      (The relevant transcript pages are attached hereto as Exhibit 1.)

       Patrice Launay
     Deposition Transcript                                Document(s)
        Page Number
              36              Patrice Launay’s emails and versions of documents relating to
                              ShiftPixy’s 2019 10-Q filings, as saved on ShiftPixy’s systems
             45-46            Email exchanges between Patrice Launay and ShiftPixy’s auditors
                              regarding calculations under the Notes
              191             Patrice Launay’s worksheet for Dominion Capital and overall
                              summary worksheet
              228             Board of Directors Minutes for any meetings where Patrice
                              Launay spoke about the Notes


       (The relevant transcript pages are attached hereto as Exhibit 2.)

Counsel discussed adjourning the depositions pending production of the documents but instead,
since counsel had already traveled to California and the witnesses were available, ShiftPixy’s
counsel agreed to make production immediately following the depositions. We have still not
received production. On September 17, 2019, counsel informed us for the first time that
production would not be made in the absence of executing a protective order. We immediately
objected and demanded production pursuant to ShiftPixy’s discovery obligations and counsels’
agreement.

We object to ShiftPixy’s request for a protective order for the following reasons:

First, ShiftPixy produced documents pursuant to the Document Demand without a protective
order and the documents at issue should have been produced at that time.

Second, ShiftPixy has neither identified any documents that warrant a protective order nor
articulated any need for a protective order.

Third, ShiftPixy is a public company and ShiftPixy does not have a basis, and certainly has not
set forth a basis, to restrict the information from being in the public domain.

Fourth, Dominion should not be placed in the position of being in possession of material, non-
public information since it is an investor and ShiftPixy shareholder. Producing the documents
pursuant to a protective order could place Dominion into that unacceptable position.
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 3 of 16
Honorable Paul G. Gardephe
September 27, 2019
Page 3

We respectfully request the Court to deny ShiftPixy’s request for a protective order and, instead,
to direct ShiftPixy to fulfill its discovery obligations and make immediate production of the
above-identified, agreed-to documents. Alternatively, we respectfully request a hearing at which
ShiftPixy be directed to appear and present a particularized basis for seeking a protective order
for each of the above-identified documents.

ShiftPixy also requests an extension of time to October 8 to respond to Dominion’s Motion for
Summary Judgment. While we remain anxious for an expeditious resolution, Dominion does not
object if that is the Court’s preference, and we respectfully request the same six days to file a
Reply that the Court originally scheduled, and thus until October 14.

Thank you for your attention to this matter.


                                               Respectfully submitted,

                                               /s/ Peter R. Ginsberg
                                               Peter R. Ginsberg
                                               David E. Danovitch

cc: Martin E. Karlinsky (by ECF)
    John C. Clough (by ECF)
  Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 4 of 16




                           Exhibit 1

Scott Absher September 5, 2019 Deposition Transcript
                     Excerpts
         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 5 of 16
DOMINION CAPITAL LLC -against-                                                                                        SCOTT ABSHER
SHIFTPIXY, INC.                                                                                                       September 5, 2019
                                                               Page 50                                                            Page 52

 1     A We replaced him.                                                 1   drained. He was going through the Q, and he was forced
 2     Q Was it a company decision?                                       2   to restate some things that he had a disagreement with
 3     A It was.                                                          3   the auditor on that were not familiar, but they were --
 4     Q What was the basis for deciding to replace                       4   they still needed to be restated. I think he felt that
 5   him?                                                                 5   that was a reflection on his work, which we didn't
 6     A We felt that he was highly stressed, and he                      6   believe. I didn't believe it was a reflection on his
 7   had expressed a desire to quit and move to another --                7   work. It was a mistake. You fix it and moved on.
 8   either another position or away from the firm. So he                 8         But he was highly stressed at that period of
 9   had expressed that. And so we became concerned that we               9   time. I was empathetic more as a friend that he was
10   probably ought to look for a replacement and be                     10   really -- he was really stressed and couldn't find a
11   proactive about it.                                                 11   balance, couldn't find a way to shut things down and
12     Q Did he identify for you any particular issues                   12   not work on the weekends. He had a lot of pride in his
13   about the company or the way the company was being                  13   work and was focused on precision. So I think it
14   managed?                                                            14   stressed -- it put a lot of stress on him.
15     A No, he did not.                                                 15     Q How long had he been with the company?
16         MR. CLOUGH: Objection to the form.                            16     A I don't know. Over a year. I don't know the
17   BY MR. GINSBERG:                                                    17   exact time but over a year, I believe.
18     Q Did he raise any concerns about anything                        18     Q Had you worked with him before?
19   relating to the company finances?                                   19     A We had. We had met him when he was part of
20     A He did not.                                                     20   our prior auditor's audit team. He was there for,
21     Q Does he have a severance package?                               21   like, a two-week period at the very beginning, and then
22     A He does not.                                                    22   he moved on. But we got to -- we got to watch him
23     Q He is not receiving any money from ShiftPixy?                   23   interact with our staff and watched -- we tried to
24     A He is not.                                                      24   understand our business and the moving parts of the
25     Q Have you spoken to him since he left?                           25   business, and we were quite impressed with his


                                                               Page 51                                                            Page 53

 1      A We had some email exchanges. I think it was                     1   approach.
 2   limited to email exchanges.                                          2     Q What's he doing now?
 3      Q What was the subject matter of the email                        3     A I don't know.
 4   exchanges?                                                           4     Q Do you have any plans to communicate with him
 5      A This deposition. Somehow I think he construed                   5   after your deposition?
 6   it as though we were taking action against him, and I                6     A I don't.
 7   tried to explain to him that that was not the case,                  7     Q What were the areas that had to be restated?
 8   this was a deposition, it had nothing to do with us, it              8     A It had something to do with these financial
 9   was just questions he needed to answer.                              9   documents. There are all kinds of tricks and traps in
10      Q Do you know whether those email exchanges were                 10   these documents, and the auditors caught something. It
11   produced as part of discovery in this case?                         11   had to do with volatility. And it's a very complex
12      A I don't know.                                                  12   financial calculation that he missed and was pointed
13      Q Did anyone ask you for your copies of those                    13   out to him by the auditors, but it was a miss that had
14   emails?                                                             14   happened in the prior quarter. So in doing the more
15      A No.                                                            15   recent quarter, Q3, the auditor said we need to go back
16      Q Did you provide copies of those emails to                      16   and restate Q1. It was an item below the line. It was
17   anyone?                                                             17   a small adjustment, not material.
18      A No.                                                            18         But then it slightly delayed our third Q
19          MR. GINSBERG: I do think those fall within                   19   because they wanted to be certain of this. But we had
20   the scope of the demands. We'll deal with that issue.               20   to go back and amend Q2 with this little, subtle change
21      Q Describe your relationship with Mr. Launay.                    21   below the line before they could -- and restate that
22      A I would say cordial. I would say -- I would                    22   before they could move on because that number had to be
23   say friendly. I still view him in friendly terms. My                23   moved over to Q3.
24   sense of his exit was I think there was a lot of stress             24     Q Who was the auditor?
25   there, and I felt for him. I think he was emotionally               25     A Marcum.


Min-U-Script®                                          Barkley Court Reporters                                         (13) Pages 50 - 53
         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 6 of 16
DOMINION CAPITAL LLC -against-                                                                                     SCOTT ABSHER
SHIFTPIXY, INC.                                                                                                    September 5, 2019
                                                          Page 110                                                            Page 112

 1   and forced to spend a lot more time in these documents           1         THE WITNESS: I don't know that I had any
 2   because he had to write an accounting memo for the               2   obligation.
 3   auditors; and as he was writing the accounting memos,            3   BY MR. GINSBERG:
 4   he started uncovering all kinds of things that had to            4     Q Do you believe you did not have an obligation?
 5   be accounted for, and he realized how complex these              5     A No.
 6   things were.                                                     6     Q You don't know one way or the other?
 7     Q What accounting memo are you referring to?                   7     A I don't know one way or the other.
 8     A There was an accounting memo that I believe                  8     Q Whether financial or not, was there any kind
 9   was in preparation for Q3 regarding the notes.                   9   of analysis or memorandum that set forth the company's
10     Q I think that should have been produced as                   10   payment and conversion obligations under the note
11   well. If not, we'll ask for it now, but --                      11   before it was executed?
12         MR. FLAGG: We have an ongoing agreement.                  12     A No. There was supposed to be an amortization
13         MR. GINSBERG: Excuse me? Will you produce                 13   schedule that no one could find for some mysterious
14   that?                                                           14   reason, and the amortization schedule would have tied
15         MR. CLOUGH: To the extent the document                    15   everything out. No one can find it to this date.
16   exists, we'll certainly adhere to our ongoing                   16     Q What efforts have been made to find the
17   responsibilities.                                               17   amortization schedule?
18         MR. GINSBERG: Thank you.                                  18     A I just know that it's been a conversation; but
19     Q Did you believe that Mr. Hoo understood the                 19   I don't participate in the query, the hunt, or any of
20   payment and conversion obligations under the note?              20   that kind of stuff. So I don't know what its status is
21     A I don't believe so.                                         21   or whether or not it's been found.
22     Q Did you believe at the time he did?                         22     Q Who has told you that it could not be found?
23     A I don't know.                                               23     A In-house counsel.
24     Q Did you ever ask him if he understood it?                   24     Q Anyone else?
25     A I did not.                                                  25     A I don't know. I don't know.


                                                          Page 111                                                            Page 113

 1     Q Have you asked him subsequently?                             1     Q Who did you -- who, to the best of your
 2     A I have not.                                                  2   knowledge, prepared the amortization schedule?
 3     Q Have you asked Mr. Launay subsequently if he                 3     A I don't know.
 4   had understood the payment and conversion obligations?           4     Q Do you know if one was prepared?
 5     A No.                                                          5     A I do not.
 6     Q Did you believe anyone else on your side of                  6     Q What makes you believe one was prepared?
 7   the table understood the payment and conversion                  7         MR. CLOUGH: Object to the form. Assumes
 8   obligations?                                                     8   facts not in evidence.
 9     A No.                                                          9         THE WITNESS: I don't know one way or the
10     Q Did you believe at the time of execution that               10   other, prepared or not prepared.
11   anyone else on your side of the table understood?               11   BY MR. GINSBERG:
12     A I had -- my expectation was Mr. Launay had a                12     Q Has anyone ever told you that one was
13   pretty good mastery of the document.                            13   prepared?
14     Q Do you believe, as CEO, that you had an                     14     A I don't know.
15   obligation to the shareholders in the company to                15     Q This may be some comfort to you. I'm going to
16   understand the company's payment and conversion                 16   show you Exhibit 1.
17   obligations?                                                    17     A Oh, good.
18     A I don't know.                                               18         (Deposition Exhibit 1 was marked for
19     Q Have you had a discussion with anyone                       19         identification by the reporter, a
20   regarding that topic?                                           20         copy of which is attached hereto.)
21     A No.                                                         21         MR. GINSBERG: Should we go off the record for
22     Q Is it your testimony sitting here today you                 22   a second?
23   still don't understand -- or you still don't know if            23         MR. FLAGG: No.
24   you had such an obligation?                                     24   BY MR. GINSBERG:
25          MR. CLOUGH: Object to the form.                          25     Q Do you recognize Exhibit 1?


Min-U-Script®                                         Barkley Court Reporters                                     (28) Pages 110 - 113
         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 7 of 16
DOMINION CAPITAL LLC -against-                                                                                     SCOTT ABSHER
SHIFTPIXY, INC.                                                                                                    September 5, 2019
                                                          Page 122                                                            Page 124

 1   referring to?                                                    1     Q Where was the money going to come from to buy
 2     A I don't know that there was a written plan                   2   the stock?
 3   created.                                                         3     A Our operating account.
 4     Q Who created the plan that you are referring                  4     Q What is the -- what was the plan for what was
 5   to, whether it was written or not?                               5   going to happen to the stock that was being
 6     A The market created the plan. The market tells                6   repurchased?
 7   you what you can do.                                             7     A It would have been retired to the treasury.
 8     Q Mr. Absher, you just said, for instance, if                  8     Q And what financial analysis was prepared to
 9   there was a cap on the buyback of $10 million.                   9   determine whether that plan was beneficial to the
10     A That was --                                                 10   viability of the company?
11     Q $10 million or 10 million shares?                           11     A None.
12     A -- 10 million shares.                                       12     Q Who made the recommendation to create this
13     Q And what are you referring to when you say                  13   plan?
14   there's a "cap"?                                                14     A I don't remember.
15     A 10 million shares. The board authorized us to               15     Q There was no financial analysis prepared. Was
16   purchase up to 10 million shares. That was their                16   there any kind of analysis prepared?
17   authorization.                                                  17     A No.
18     Q What else was involved in the board                         18     Q What was your understanding of why such a plan
19   authorization?                                                  19   would have been good for the company?
20     A I don't remember what else was in the                       20     A The feedback from people that were more
21   authorization. Oh, I'm sorry. Duration probably.                21   familiar with the investor relations side of these
22   Yeah, that would have been the other thing, duration.           22   types of issues said that it would be a good thing.
23     Q What was the duration?                                      23   The stock price was hammered down to, like, the $.50
24     A I don't remember the specific duration.                     24   level. So the opportunity to retire cheap shares just
25     Q Was there a start date?                                     25   seemed like not a bad thing to do under the


                                                          Page 123                                                            Page 125

 1     A No start date.                                               1   circumstances. Also -- you don't want this -- we
 2     Q Is there a specific board authorization or                   2   thought if we could bring the stock back up to a level
 3   resolution authorizing this plan?                                3   that would be helpful to the noteholders would be not a
 4     A Yes.                                                         4   bad idea also so that we could resume redemptions.
 5     Q Is it a resolution?                                          5     Q When you say "the feedback from people," who
 6     A I don't know what the governance name for it                 6   are the people you are referring to?
 7   would be.                                                        7     A Just like our investor relations firm out of
 8     Q Have you seen it?                                            8   New York. We mentioned that we were contemplating
 9     A I know I had to sign it; but, yeah, I probably               9   this. We'd also talked to a couple of investment
10   have seen it.                                                   10   banks, broker dealers, and said we were contemplating
11         MR. GINSBERG: Can I get a copy of that as                 11   this. We didn't know much about these types of things.
12   well?                                                           12     Q What's the name of your IR firm?
13     Q When was the board resolution or authorization              13     A ICR.
14   provided?                                                       14     Q How long have you used them?
15     A I don't remember the date exactly.                          15     A For two years, I believe.
16     Q Was it before or after Alpha filed its                      16     Q Do you deal directly with anyone from ICR?
17   lawsuit?                                                        17     A Yes.
18     A After, I believe.                                           18     Q With whom?
19     Q Was it before or after Dominion filed its                   19     A Vance Edelson and Brad Cohen.
20   lawsuit?                                                        20     Q And who are the investment managers or
21     A I believe before.                                           21   investment brokers that you say you also --
22     Q Have any actions been taken to effectuate this              22     A We had Benchmark. We talked to --
23   plan?                                                           23   Jason Diamond had subsequently moved from Drexel to
24     A No. Because it was a court order, you had to                24   start on securities. So we talked to them about the
25   have permission prohibiting that.                               25   mechanics and viability of a buyback.


Min-U-Script®                                        Barkley Court Reporters                                     (31) Pages 122 - 125
         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 8 of 16
DOMINION CAPITAL LLC -against-                                                                                     SCOTT ABSHER
SHIFTPIXY, INC.                                                                                                    September 5, 2019
                                                          Page 182                                                            Page 184

 1   using the calculation that is set forth in the "Notice           1      A No. The accounting memo would have -- it
 2   of Conversion"; correct?                                         2   would appear around the same time as Alpha. It could
 3          MR. CLOUGH: Object to the form. Calls for                 3   have been. It coincided with that third-quarter audit
 4   speculation.                                                     4   where he had to put together the accounting memo. So
 5          THE WITNESS: I mean, if you are asking if the             5   it was probably right before or right around the time
 6   math extrapolates that, does it line up with the                 6   we had to really get into the accounting implication of
 7   issuance instruction form, it does.                              7   these instruments.
 8   BY MR. GINSBERG:                                                 8          MR. GINSBERG: Can you try to get me that memo
 9      Q And is it your understanding that your company              9   before Patrice's deposition tomorrow so I don't have to
10   had an obligation to review the calculation before              10   come back here for a second day?
11   issuing -- before executing the issuance instruction            11          MR. CLOUGH: We will endeavor to locate all
12   form?                                                           12   documents responsive to your request for production.
13          MR. CLOUGH: Object to the form. Calls for a              13          MR. GINSBERG: I certainly appreciate that.
14   legal conclusion.                                               14      Q Do you recall anyone questioning the
15          THE WITNESS: I would agree that we would have            15   calculation before an issuance form was executed?
16   had to somewhere along the line review this to confirm          16      A I remember conversations questioning some of
17   it or amend it.                                                 17   those calculations.
18   BY MR. GINSBERG:                                                18      Q Before the issuance form of Exhibit 9?
19      Q As a matter of fact, your company -- your                  19      A Yeah. I would think that there was a question
20   offices of your company had an obligation to your               20   along the way. I don't see the specifics on some of
21   shareholders and to the company to assure that the              21   these transactions. The earlier ones, I believe, were
22   right number of shares were being issued; correct?              22   pretty straightforward. Where it started to get a
23          MR. CLOUGH: Object to the form. Calls for a              23   little dicey was after the stock price started
24   legal conclusion.                                               24   dropping. The calculations were in question just
25          THE WITNESS: The problem is that we were --              25   because they were different for each one of the


                                                          Page 183                                                            Page 185

 1   there was a conversation somewhere earlier on where              1   noteholders.
 2   nobody attested or protested a conversion request.               2     Q When do you believe that those conversations
 3   They are coming in at such a fast pace by all of the             3   began?
 4   firms that they were, I think, just moving them along.           4     A I don't recall exactly.
 5   I don't think they were being questioned early on.               5     Q Who was involved in those conversations?
 6   BY MR. GINSBERG:                                                 6     A It would have been Patrice and Mark.
 7     Q So is it your testimony that the officers of                 7     Q So they had internal conversations?
 8   your company were not fulfilling their obligation to             8     A Yeah, I believe so; or in some cases, they may
 9   assure the accuracy?                                             9   have pushed back via email, asking them to
10     A I think they were --                                        10   double-check. And I know there were occasions where --
11         MR. CLOUGH: Object to the form. Assumes                   11   I don't know if it was specific to Dominion, but some
12   facts not in evidence. Mischaracterizes testimony.              12   of the funds would -- they would go back -- there would
13         THE WITNESS: Okay. Any other question? They               13   be some shuttle conversation, and some of the funds
14   were -- I think the answer is they were trying to honor         14   would say "Yeah, I see. Yeah, I know. You are right.
15   the demands of the noteholders.                                 15   That is the wrong calculation."
16   BY MR. GINSBERG:                                                16     Q Do you recall seeing any emails with Dominion
17     Q Were they trying to honor their obligations to              17   along the lines of what you just described?
18   the shareholders and to the company as well?                    18     A I believe so. I believe so.
19     A Both. Both, yes.                                            19     Q From when?
20     Q And when do you believe for the first time                  20     A I don't know what the period would have been.
21   that anyone suggested that maybe the calculation was            21     Q How were those issues resolved?
22   not correct?                                                    22     A Very quickly and amicably. I think there was
23     A I think when Patrice got into the accounting                23   an agreement that "Yeah, you are right. That is the
24   memo.                                                           24   calculation." It wasn't a -- it wasn't contentious at
25     Q After the lawsuits were filed?                              25   all.


Min-U-Script®                                         Barkley Court Reporters                                     (46) Pages 182 - 185
         Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 9 of 16
DOMINION CAPITAL LLC -against-                                                                                    SCOTT ABSHER
SHIFTPIXY, INC.                                                                                                   September 5, 2019
                                                         Page 238                                                            Page 240

 1   Mr. Diamond after receiving the amortization payment?           1     Q Tell me about that conversation.
 2     A Probably in this time frame when this                       2     A I told him that we are in a place that none of
 3   conversation was percolating.                                   3   us planned to be. The bankers put us in this place. I
 4     Q Did you call him?                                           4   wanted to get together with everybody, and I wanted to
 5     A Yes.                                                        5   talk about restructuring the notes.
 6     Q Do you have any notes of that conversation?                 6     Q And what was his response?
 7     A I don't.                                                    7     A He was amicable to that.
 8     Q What did Mr. Diamond say when you told him you              8     Q So what happened?
 9   were not going to honor the cash request?                       9     A We had the conversations with each of the
10     A He didn't really respond to that.                          10   funds individually, and everybody was amenable to
11     Q Did you discuss with him whether you had any               11   coming up with a resolution, and then we brought
12   basis to reject the request?                                   12   everybody together on a group conference call.
13     A No.                                                        13   Lynne Bolduc was kind of taking notes on the
14     Q Did he give you an opinion as to whether you               14   conversation so that she could summarize the request
15   had a basis to reject the request?                             15   that we were making; and we had some just slight banter
16     A No.                                                        16   back and forth about what would work for each of the
17     Q Did you tell him any basis that you had for                17   funds and what wouldn't. And so we kind of got some
18   rejecting the request?                                         18   ideas in principle about what to come back to them
19     A No.                                                        19   with, which we did about 30 minutes after the group
20     Q Did you seek counsel from anybody about                    20   conversation. We circulated back to everyone with a
21   whether you had a basis for rejecting the request?             21   "Here's our request, and we are waiting feedback."
22     A No.                                                        22     Q Did you -- I'm sorry. I didn't understand
23     Q Did you give an explanation to anyone at                   23   that. Here's our request from what?
24   Dominion about why you were rejecting the request?             24     A The restructuring standpoint. "Here's what
25     A When you follow the chronology, Mike is asking             25   we'd like to request."


                                                         Page 239                                                            Page 241

 1   about -- about talking about the payment. I said that           1     Q Do you have any notes of the conversation or
 2   will be a part of our conversation. The setup there             2   notes of what you proposed?
 3   was we are going to talk about how we are going to              3     A I do.
 4   revisit the notes and how we'd like to restructure              4     Q Where are those notes?
 5   things.                                                         5     A They might be in your discovery, but they were
 6         MR. GINSBERG: Could you repeat my question,               6   part of our package.
 7   please.                                                         7         MR. GINSBERG: I'm not aware of any notes
 8         (The record was read as follows: "Did                     8   having been produced.
 9         you give an explanation to anyone at                      9         MR. CLOUGH: We will review what we have
10         Dominion about why you were rejecting                    10   produced, and to the extent that we need to supplement,
11         the request?")                                           11   we will respond to your request for production.
12         THE WITNESS: Eventually, yes.                            12   BY MR. GINSBERG:
13   BY MR. GINSBERG:                                               13     Q How extensive are the notes?
14     Q When?                                                      14     A It was a summary of the conversation. I think
15     A Subsequent to this, when Mike and I finally                15   there were four primary deal points and then some
16   talked.                                                        16   subsequent conversation. It was circulated to all of
17     Q When did you and Mr. -- when did you and he                17   the noteholders at the same time via email and awaiting
18   speak?                                                         18   their feedback.
19     A It would have been -- based on this                        19     Q You said there was also an email that you
20   chronology, it would have been after 6-5. Let's see.           20   sent?
21   Yeah, it would have been after 6-5, sometime after             21     A Yes, right immediately following the group
22   June 5th, so presumably June 6th or 7th, something like        22   conversation, the group conference call. We --
23   that.                                                          23   Lynne Bolduc was present, again, just to record the
24     Q Do you recall having a conversation with him?              24   talking points and then distribute them back to all the
25     A I do.                                                      25   noteholders.


Min-U-Script®                                        Barkley Court Reporters                                    (60) Pages 238 - 241
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 10 of 16 SCOTT ABSHER
DOMINION CAPITAL LLC -against-
SHIFTPIXY, INC.                                                                                                   September 5, 2019
                                                        Page 242                                                             Page 244

 1         MR. GINSBERG: Would you put that on your list            1     Q That's the second document, but I think you
 2   as well.                                                       2   said --
 3         THE WITNESS: It's the --                                 3     A No. There's no second document.
 4         MR. FLAGG: It's a letter; right?                         4     Q Oh. Thank you. I thought you said that you
 5         THE WITNESS: No. It's an email that Lynne                5   had taken notes and then there was a subsequent email.
 6   sent out to the group, the entire group.                       6     A No, no. Lynne Bolduc took the notes based on
 7         MR. CLOUGH: Which would have been inclusive              7   the conversation. We had a preliminary kind of list
 8   of counsel's client?                                           8   for her about what it was we were going to ask so she
 9         THE WITNESS: Correct.                                    9   had an idea of what was going to be requested; and then
10         MR. GINSBERG: Inclusive of what?                        10   she summarized the conversation, including feedback or
11         MR. CLOUGH: Your client.                                11   requests back the other way from the investor group.
12         THE WITNESS: Yeah, Dominion would have been a           12     Q And did she take contemporaneous notes during
13   party to that.                                                13   those conversations?
14         MR. GINSBERG: We are not aware of any such              14     A She did.
15   email.                                                        15     Q And then memorialized the notes in email to
16         THE WITNESS: It exists.                                 16   the participants?
17         MR. GINSBERG: Maybe you guys can get it                 17     A Yeah. Summarized the talking points, yes.
18   before tomorrow.                                              18         MR. GINSBERG: And I assume you won't produce
19         THE WITNESS: Yeah. Yeah.                                19   the attorney's notes. Good assumption?
20         MR. GINSBERG: Do you guys need a break?                 20         MR. CLOUGH: That would be a fair assumption.
21         MR. CLOUGH: No.                                         21   BY MR. GINSBERG:
22   BY MR. GINSBERG:                                              22     Q But the email --
23     Q The June '19 -- 2019 payment was never made;              23     A Yes.
24   correct?                                                      24     Q I appreciate that. I didn't understand.
25     A The June what?                                            25         MR. GINSBERG: What was this one marked as?


                                                        Page 243                                                             Page 245

 1     Q The June 2019 payment was never made; correct?             1          THE REPORTER: Five.
 2     A It was not made.                                           2   BY MR. GINSBERG:
 3          MR. GINSBERG: Let's identify as Exhibit --              3     Q Do you recognize Exhibit 5?
 4   I'm sorry -- as Exhibit 5 a two-page document                  4     A I don't.
 5   Bates-stamped ShiftPixy-851 and 852.                           5     Q This appears to be a November 2, 2018,
 6          (Deposition Exhibit 5 was marked for                    6   amortization payment request of $16,166.66 of interest
 7          identification by the reporter, a copy                  7   and $227,272.73 of payments under the senior secured
 8          of which is attached hereto.)                           8   note. Do you see that?
 9          MR. CLOUGH: Counsel, can we go off the record           9     A I do see that.
10   for one second?                                               10     Q And there's, attached to that as "Exhibit A,"
11          MR. GINSBERG: Sure.                                    11   an amortization schedule; correct?
12          (Off the record.)                                      12     A That's correct. Just an "Exhibit A." It
13   BY MR. GINSBERG:                                              13   appears to be an amortization schedule.
14     Q Mr. Absher. Let me go back for a second. You              14     Q The communication from Mr. Manuel references
15   testified that you had taken notes about the                  15   that schedule to show that, in fact, the payment was
16   conversation you had with the noteholders subsequent to       16   due and owing; correct?
17   the June amortization request and that there was then a       17     A I don't know.
18   follow-up email; correct?                                     18     Q That's what the letter says?
19     A That's correct.                                           19     A That's what the letter says.
20     Q And I want to make sure I understand both of              20     Q And the last sentence says "If you'd rather
21   those documents. With regard to the notes, are those          21   give us stock than cash payment, please advise Dominion
22   handwritten notes of yours?                                   22   of that"; correct?
23     A No. They were -- they were emails. It was an              23          MR. CLOUGH: Objection. The document speaks
24   email summary from Lynne Bolduc to all the noteholders        24   for itself.
25   summarizing the conversation.                                 25          THE WITNESS: Yeah. If it's -- "In the event


Min-U-Script®                                       Barkley Court Reporters                                      (61) Pages 242 - 245
  Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 11 of 16




                           Exhibit 2

Patrice Launay September 6, 2019 Deposition Transcript
                      Excerpts
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 12 of 16PATRICE LAUNAY
DOMINION CAPITAL LLC -against- vs.
SHIFTPIXY, INC.                                                                                                     September 6, 2019
                                                           Page 34                                                                  Page 36

 1     A Verbal communication with Sherman of the audit               1     A Some are in emails. I may have the emails,
 2   committee, verbal discussion with the company CEO, and           2   or I don't know.
 3   verbal communication with an SEC consultant.                     3     Q In the instance that we are talking about
 4     Q What was Mr. Sherman's reaction when you told                4   regarding the change in Exhibit 23, did you receive
 5   him about this issue?                                            5   comments at that stage by email, or were there comments
 6     A I don't recall specifics.                                    6   or revisions of this additional draft of the document?
 7     Q Was he upset?                                                7     A I don't remember.
 8     A Disappointed.                                                8     Q And then what happens? Do you ultimately
 9     Q When you draft a 10-Q as you've just                         9   finalize the document?
10   described, do you do it on a computer?                          10     A I incorporate all edits and submit it to the
11     A Do I -- I'm sorry.                                          11   auditors.
12     Q Do you do it on a computer?                                 12     Q And did you do that in this instance?
13     A Correct.                                                    13     A Yes.
14     Q And when you make revisions to the 10-Q, do                 14     Q And how do you submit it to the auditors? By
15   you do a redline copy of the 10-Q with revisions?               15   email?
16     A Correct.                                                    16     A Yes.
17     Q And you save that on your computer as well?                 17     Q And all of those emails and versions of the
18     A Correct.                                                    18   document are retained on the computer system; correct?
19     Q And then you circulate the redlined version to              19     A On my email inbox, yes.
20   the people who received the draft in the first                  20         MR. GINSBERG: I'd ask that all of those
21   instance; is that correct?                                      21   communications and versions of this document be
22     A Correct.                                                    22   produced.
23     Q And then you receive back comments from those               23         MR. CLOUGH: We will review the documents in
24   people to the redlined version; is that right?                  24   our possession, and to the extent that we need to
25     A Correct.                                                    25   supplement our response to the request for production,


                                                           Page 35                                                                  Page 37

 1     Q And are those comments generally redlined also               1   we will do so.
 2   from the people who send back the comments?                      2         MR. GINSBERG: I appreciate that.
 3     A Many different auditors. And I would say no.                 3     Q The extension was for five days; correct??
 4   It's notes on the document as opposed to a redline from          4     A I believe, yes.
 5   auditors.                                                        5     Q And does that mean that Exhibit 23 was
 6     Q When the auditors send you back those                        6   finalized and filed on or about July 20th?
 7   comments, are those sent to you by email?                        7     A I would assume so, yes.
 8     A Yes.                                                         8     Q And within ten days of that event, you
 9     Q And do you save those auditors' comments in                  9   resigned; is that right?
10   your system?                                                    10     A Correct.
11     A Yes. Maybe not all of them.                                 11     Q To whom did you first tell you were resigning?
12     Q And then, after you receive the auditors'                   12     A To the chief executive officer and to the
13   comments, do you do another version of the 10-Q?                13   cofounder, Steve Holmes.
14     A Yes.                                                        14     Q Did you tell them together or independently?
15     Q And is that version saved on your computer as               15     A Independently.
16   well?                                                           16     Q What was Mr. Absher's response when you told
17     A Yes.                                                        17   him you were resigning?
18     Q Then do you circulate this new version to all               18     A "Everybody makes mistakes."
19   the people that you've identified?                              19     Q Did you discuss specifically the revision in
20     A Yes.                                                        20   Exhibit 23 with Mr. Absher in the conversation when you
21     Q And they return comments to you?                            21   told him that you were resigning?
22     A Yes.                                                        22     A In the same conversation?
23     Q And you save those comments as well?                        23     Q Yes.
24     A No.                                                         24     A No.
25     Q Why not?                                                    25     Q Why did you tell him you were resigning?


Min-U-Script®                                         Barkley Court Reporters                                          (9) Pages 34 - 37
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 13 of 16PATRICE LAUNAY
DOMINION CAPITAL LLC -against- vs.
SHIFTPIXY, INC.                                                                                                       September 6, 2019
                                                          Page 42                                                                  Page 44

 1      A Regarding the conversion? Which specific --                1     A The documentation provided by the auditors
 2      Q The first issue we've been discussing.                     2   described an inducement loss, described the scenario,
 3         MR. CLOUGH: Object to the form.                           3   and they concluded that this -- that since we were
 4   BY MR. GINSBERG:                                                4   giving more shares than the document, hence we were in
 5      Q I'm asking you about the first issue. Did the              5   a situation of an inducement loss.
 6   auditor ever provide to you any support, calculation,           6         So, to your question, they provided a
 7   analysis, or work papers in writing regarding that              7   description of what is an inducement loss from their
 8   issue?                                                          8   own internal discussion.
 9         MR. CLOUGH: Same objection.                               9     Q And what I'm asking you is very specific.
10         THE WITNESS: I believe I was provided with a             10         Did anyone ever provide to you any written
11   guidance. I looked at the guidance, calculated the             11   support for the conclusion that, in fact, the company
12   impact, submitted it to auditors. Auditors reviewed.           12   had issued more shares than it should have issued?
13   Auditors approved.                                             13     A Accounting support or legal support?
14   BY MR. GINSBERG:                                               14     Q Either.
15      Q My understanding from your earlier testimony              15     A Accounting support, yes.
16   was the guidance was guidance as to how to recalculate         16     Q What was the accounting support that showed
17   if such an error were made; correct?                           17   that you had, in fact, made an improper calculation?
18      A No. What I just mentioned was how to                      18     A An extract of a U.S. GAAP.
19   calculate the impact of granting more shares than what         19     Q Which stated what?
20   the legal documents apparently state.                          20     A I'm sorry?
21      Q My question to you was whether any kind of                21     Q Which stated what?
22   writing was ever provided to you to support the                22     A When a company grants more shares than what a
23   proposition that you, in fact, had improperly                  23   legal document states, it has to recognize an
24   calculated.                                                    24   inducement loss.
25      A Yes. There was probably one extract of a                  25     Q Okay. But my question to you is was there any


                                                          Page 43                                                                  Page 45

 1   guidance.                                                       1   written support for the proposition that you, in
 2      Q What did the guidance address? Whether you                 2   fact -- that ShiftPixy, in fact, had issued more shares
 3   had made the calculation correctly or how the                   3   than it was obligated to issue based upon the wording
 4   modification should be made if the calculation were             4   of the note?
 5   incorrect?                                                      5     A Except what --
 6      A The extract provided -- stated the definition              6          MR. CLOUGH: Objection. Calls for a legal
 7   of "inducement," which means that the company provides          7   conclusion.
 8   more shares than what a legal document states, and              8          THE WITNESS: What I just said, no.
 9   secondly, the document states how the loss is                   9   BY MR. GINSBERG:
10   calculated.                                                    10     Q No?
11      Q And my question to you, sir, is did anyone                11     A Except the document I just mentioned, no.
12   ever provide to you any written support of the finding         12     Q Did that document make specific references to
13   that, in fact, there was that inducement or that more          13   any provisions of the note?
14   shares were issued than should have been issued?               14     A No.
15      A That's the document received from the                     15     Q Did it provide any language from the note
16   auditors, yes.                                                 16   regarding how the calculation was to be made?
17      Q And that explained to you the error that had              17     A Yes.
18   been made in calculating the number of shares that             18     Q It quoted from the note?
19   should have been issued?                                       19     A Through email with auditors, yes, and verbal
20      A Yes.                                                      20   communication, yes.
21      Q Maybe I misunderstood your earlier testimony.             21     Q Tell me about the email from the auditors that
22   I thought you had said that the auditors provided to           22   quoted from the note regarding how the calculation
23   you guidance regarding how to recalculate but had not          23   should have been made.
24   provided to you support for the conclusion that you            24     A The auditors refer to a specific note from the
25   had, in fact, inaccurately calculated.                         25   debenture.


Min-U-Script®                                        Barkley Court Reporters                                           (11) Pages 42 - 45
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 14 of 16PATRICE LAUNAY
DOMINION CAPITAL LLC -against- vs.
SHIFTPIXY, INC.                                                                                                     September 6, 2019
                                                             Page 46                                                              Page 48

 1     Q The debenture involving Dominion?                              1      A No.
 2     A Involving all investors.                                       2      Q Let's use a range.
 3     Q And you recall specifically that                               3      A I don't know.
 4   communication?                                                     4      Q Was it between zero and a hundred?
 5     A Yes.                                                           5      A No.
 6     Q And it's your belief that such a communication                 6      Q Was it between one and two hundred?
 7   exists?                                                            7      A I don't remember the principal converted by --
 8     A There are emails, and there were verbal                        8   it depends on the principal converted by Dominion, and
 9   communications.                                                    9   it depends on the price at which they converted. So I
10     Q I'm asking you about the emails now.                          10   don't remember.
11     A Yes, I have emails.                                           11      Q You have no recollection?
12     Q And are those emails on the company's system?                 12      A No.
13     A I don't know.                                                 13      Q You can't give me any range?
14     Q Do you keep them in the company's system?                     14      A No.
15     A I did not delete my emails.                                   15      Q Did you ever do a calculation of value of the
16     Q Excuse me?                                                    16   shares based on the current stock price or the stock
17     A I did not delete my emails.                                   17   price at the time this issue arose?
18     Q I think I've already asked for this, but if                   18      A The calculation was based on the difference
19   these emails exist --                                             19   between the -- I believe the 249 initial conversion
20         MR. CLOUGH: Again, we will review our                       20   price and the conversion price at which the investors
21   records, and to the extent that we need to supplement             21   converted their principal on each day.
22   our response from the request for production, we will             22      Q And you provided such a spreadsheet to the
23   do so.                                                            23   auditors? Is that your testimony?
24         MR. GINSBERG: Thank you.                                    24      A That's correct.
25     Q And, again, you didn't take any notes of these                25      Q Did you provide notice, or do you know if the


                                                             Page 47                                                              Page 49

 1   conversations?                                                     1   company provided notice to Dominion that it had
 2     A No.                                                            2   received shares that it supposedly should not have
 3         MR. GINSBERG: We've been going about an hour.                3   received?
 4   Why don't we take about a ten-minute break.                        4     A I am not aware.
 5         THE WITNESS: Okay.                                           5     Q You didn't provide any such notice?
 6         MR. GINSBERG: Thank you.                                     6     A Me personally?
 7         (Off the record.)                                            7     Q Yes, sir.
 8   BY MR. GINSBERG:                                                   8     A No.
 9     Q Sir, how many shares do you believe Dominion                   9     Q And you didn't see any such notice?
10   received under the conversion notices that it should              10     A No.
11   not have received?                                                11     Q Did anyone ever tell you that that notice was
12     A I don't remember the exact -- the exact                       12   provided to Dominion?
13   number.                                                           13     A What do you -- can you please define "notice."
14     Q Did you ever calculate that number?                           14     Q Did anyone ever tell you that Dominion had
15     A Yeah, I calculated it. I provided a                           15   been notified that it received shares it should not
16   calculation to auditors.                                          16   have received?
17     Q To the auditors?                                              17     A No.
18     A Yes.                                                          18     Q Did you discuss with anyone whether Dominion
19     Q Specifically with regard to Dominion?                         19   should be put on notice of this situation?
20     A Yes.                                                          20     A Yes.
21     Q Did you make that communication in writing?                   21     Q Who did you discuss that with?
22     A Yes.                                                          22     A My direct supervisor, CEO.
23     Q By email?                                                     23     Q Mr. Absher?
24     A Yes.                                                          24     A Correct.
25     Q Do you recall approximately how many shares?                  25     Q Tell me about that discussion.


Min-U-Script®                                           Barkley Court Reporters                                       (12) Pages 46 - 49
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 15 of 16PATRICE LAUNAY
DOMINION CAPITAL LLC -against- vs.
SHIFTPIXY, INC.                                                                                                     September 6, 2019
                                                          Page 190                                                             Page 192

 1   and 13.                                                          1   and then a summary sheet where I break all information
 2         MR. GINSBERG: I bet you could.                             2   for each and every time.
 3         MR. FLAGG: You give me too much credit,                    3     Q Is that different than Exhibit 4?
 4   Counsel.                                                         4     A It's assumed to be from the same worksheet.
 5         (Deposition Exhibits 12 and 13 were                        5     Q Did you prepare that worksheet up until the
 6         previously marked for identification,                      6   time you left the company?
 7         copies of which are attached hereto.)                      7     A Yes.
 8   BY MR. GINSBERG:                                                 8     Q Is that -- Exhibit 4 seems to have ended at
 9     Q Exhibit 13 is a "Notice of Conversion" dated                 9   some point before your -- while you were still working
10   3-14-2019.                                                      10   at the company.
11     A Uh-huh. Yes.                                                11     A So if this conversion was done on 3-14, I
12     Q And that sought the issuance of 519,771                     12   should have an explanation for the difference between
13   dollars -- correct? -- shares. I'm sorry.                       13   those two numbers.
14     A 373,536. Correct.                                           14     Q Let me show you Exhibit 4 again. We'll
15     Q So the number of shares is 519,771 on the                   15   just --
16   "Notice of Conversion." Is that not correct?                    16     A No. I know where it is. I have it.
17         MR. CLOUGH: You are asking about Exhibit 13?              17     Q Does that have the information you just
18         MR. GINSBERG: Yes.                                        18   identified?
19         THE WITNESS: Oh, yes, that's correct.                     19     A Yes, sir.
20   BY MR. GINSBERG:                                                20     Q That shows the difference in calculation?
21     Q And then, if you look at Exhibit 12, that                   21     A Yes, sir.
22   reflects that shares totaling 373,536 were being                22     Q Okay. Perhaps you can help me decipher.
23   issued; correct?                                                23   Where -- can you identify for me where the difference
24     A That's correct.                                             24   in the calculations are?
25     Q Was there a determination that the calculation              25     A Well, there might be a comment on a sale. So


                                                          Page 191                                                             Page 193

 1   set forth in Exhibit 13 was somehow inaccurate?                  1   when you print that document, it won't appear. So it's
 2     A I don't remember a specific -- I don't                       2   not like there is a tick mark and a tick-mark reference
 3   remember why the calculation was different from the              3   with an explanation of the bill on the document.
 4   "Notice of Conversion" and the instruction.                      4      Q I don't see any entry for March 15th, 2019.
 5     Q Do you know whether -- do you recall whether                 5      A Well, I don't know where this is coming from.
 6   you identified a mistaken calculation at this point?             6   So this appendix -- Exhibit 4 -- I'm sorry -- is it for
 7     A Well, I must have -- I must have had a                       7   Dominion?
 8   document somewhere, the difference between the                   8      Q It was produced to us as part of this
 9   conversion and the instruction notice, but I don't               9   litigation. I think it was the only spreadsheet that
10   remember the specific.                                          10   was produced to us.
11     Q What kind of document would reflect that?                   11      A Yeah. But there is different tabs for each
12     A My worksheet.                                               12   investor. So if you don't see -- okay. Well, it looks
13     Q Do you have a worksheet for each "Notice of                 13   like the same.
14   Conversion"?                                                    14      Q Yeah. It looks like it is for Dominion. At
15     A No. I have a worksheet for each investor and                15   least it matches up somewhat, but the transaction we
16   a summary worksheet.                                            16   were just talking about does not appear on this
17         MR. GINSBERG: I don't think that's been                   17   spreadsheet, and there's no, as far as I can tell --
18   produced to us either.                                          18      A Then maybe that's not the -- I don't know
19     Q Can you describe in more detail what your                   19   where this was taken from.
20   worksheet for Dominion --                                       20      Q But you will agree with me that the
21     A It's the same as any other investors. I have                21   transaction we were just talking about does not appear
22   each tab for each investor listing every time there's a         22   on this spreadsheet; correct?
23   conversion, the date, the principal, and the conversion         23      A Yeah. Obviously, you don't see those numbers.
24   price, the interest converted, cash payment and                 24          MR. GINSBERG: Maybe you all can go back and
25   principal remaining, and make whole for each investor           25   see if you can find the right spreadsheet.


Min-U-Script®                                         Barkley Court Reporters                                     (48) Pages 190 - 193
        Case 1:19-cv-06704-PGG Document 31 Filed 09/27/19 Page 16 of 16PATRICE LAUNAY
DOMINION CAPITAL LLC -against- vs.
SHIFTPIXY, INC.                                                                                                       September 6, 2019
                                                           Page 226                                                                  Page 228

 1     Q What decision?                                                1     Q And what was his reaction to that?
 2     A Of not honoring further conversion.                           2     A I don't recall.
 3     Q Who was the member you recall --                              3     Q Did -- to the best of your knowledge, did the
 4     A Mr. White. Sorry.                                             4   head of the audit committee ever disclose to the board
 5     Q You've been very good today.                                  5   that you had determined that the conversion
 6         You recall Mr. White --                                     6   calculations that had been used were incorrect?
 7     A Yes.                                                          7         MR. CLOUGH: Objection. Calls for
 8     Q -- specifically approving the decision not to                 8   speculation.
 9   honor the company's legal obligations; is that your               9         THE WITNESS: I don't know specifically if he
10   testimony?                                                       10   had. I must have disclosed this in the minutes
11     A Correct.                                                     11   following the -- or leading to the 10-K. This must
12         MR. CLOUGH: Object to the form. Calls for                  12   have been -- I must have brought that in in the audit
13   speculation.                                                     13   committee -- not audit committee -- board of directors
14   BY MR. GINSBERG:                                                 14   meeting.
15     Q Were you --                                                  15   BY MR. GINSBERG:
16         MR. CLOUGH: I'm fixing my form objection.                  16     Q Do you recall telling the board of your
17   Go ahead. I hear it. Go ahead.                                   17   determination?
18   BY MR. GINSBERG:                                                 18     A I do not recall specifically, but I'm pretty
19     Q Do you recall what words specifically                        19   confident this must have been disclosed.
20   Mr. White used?                                                  20         MR. GINSBERG: Can you put that on your list
21         MR. CLOUGH: You can answer.                                21   of items to produce if there are any board minutes that
22         THE WITNESS: No.                                           22   reflect what the witness has just testified to?
23   BY MR. GINSBERG:                                                 23         MR. FLAGG: If there are any.
24     Q Was there any discussion about the issue that                24         MR. CLOUGH: Again, we will review the company
25   you had raised in the early part of your deposition              25   records, and to the extent that we need to supplement


                                                           Page 227                                                                  Page 229

 1   today about whether the number of shares that had been            1   our responses to the requests for production, we will
 2   issued pursuant to the conversion notices had been                2   in accordance with the Federal Rules of Procedure.
 3   incorrectly calculated?                                           3   BY MR. GINSBERG:
 4     A They were no form of communication, but they                  4     Q Do you recall the board discussing what
 5   were ongoing discussions with the chairman of the                 5   measures, if any, should be taken as a result of what
 6   board of the audit committee, Mr. Ken Weaver.                     6   you told them was a miscalculation of the conversions?
 7     Q Tell me about those communications.                           7         MR. CLOUGH: Object to the form.
 8         MR. CLOUGH: Communications that counsel is                  8         THE WITNESS: No. What I told them was that
 9   asking you to draw upon, who was present, but was there           9   was a difference of interpretation between the auditors
10   anyone else present besides you and Mr. Weaver?                  10   and my interpretation of what the document states, and
11         THE WITNESS: No, there was nobody outside.                 11   by "document," I mean the June 2018 debenture.
12   BY MR. GINSBERG:                                                 12   BY MR. GINSBERG:
13     Q Tell me about those conversations.                           13     Q Did you tell the board that the auditors
14     A Regular ongoing business, financial matrix                   14   believed that the conversions were properly calculated
15   where the business was going, profitability,                     15   and that you disagreed with that?
16   break-even.                                                      16     A Not in the conversion. At the time, it was
17     Q Tell me about the conversation with regard to                17   the accounting implication of such disconnect and
18   the calculation of the conversion notice and the                 18   interpretation.
19   conversions.                                                     19     Q Did you ever tell anyone --
20     A Well, it happened, I believe -- I recall                     20         Did you ever tell the board that you believed
21   around the year-end audit when I had to draft the                21   that the actual method of calculation was incorrect?
22   accounting memo we were discussing earlier.                      22     A That I must have tell -- I must have told the
23     Q You remember conversations with the head of                  23   board that I believe the -- my interpretation was that
24   the audit committee in that conversation?                        24   the conversion was -- should be at a 15 percent
25     A Yes, I mentioned this.                                       25   discount to VWAP -- but the document states


Min-U-Script®                                          Barkley Court Reporters                                       (57) Pages 226 - 229
